                                                     ORDERED ACCORDINGLY.


                                                     Dated: September 17, 2020




                                                    _________________________________
                                                    Brenda K. Martin, Bankruptcy Judge




Case 2:20-bk-02388-BKM   Doc 45 Filed 09/17/20 Entered 09/17/20 13:42:33         Desc
                          Main Document Page 1 of 5
Case 2:20-bk-02388-BKM   Doc 45 Filed 09/17/20 Entered 09/17/20 13:42:33   Desc
                          Main Document Page 2 of 5
Case 2:20-bk-02388-BKM   Doc 45 Filed 09/17/20 Entered 09/17/20 13:42:33   Desc
                          Main Document Page 3 of 5
Case 2:20-bk-02388-BKM   Doc 45 Filed 09/17/20 Entered 09/17/20 13:42:33   Desc
                          Main Document Page 4 of 5
Case 2:20-bk-02388-BKM   Doc 45 Filed 09/17/20 Entered 09/17/20 13:42:33   Desc
                          Main Document Page 5 of 5
